--------------------------------------------------------------------------------

SALE AND PURCHASE AGREEMENT

          This Sale and Purchase Agreement (“Agreement”) dated as of the 5th day
of May, 2009, by and between Doral Energy Corp.., (“Purchaser”), and [Flaming S,
Inc.] Lonnie Slape, Individually (“Seller”).

ARTICLE 1 SALE

Sale of Stock

          1.01 Seller agrees to sell, convey, transfer, assign, and deliver to
Purchaser all of the issued and outstanding capital stock of Flaming S Inc., a
Texas Corporation, (hereinafter referred to as “Company”), and Purchaser agrees
to purchase such stock.

ARTICLE 2

SELLER’S REPRESENTATIONS AND WARRANTIES

          Seller hereby represents and warrants to Purchaser that the following
facts and circumstances are and at all times up to the Closing Date will be true
and correct:

Organization

          2.01. Company is a corporation duly organized, validly existing, and
in good standing under the laws of the State of Texas (state of incorporation)
and is qualified to do business in the State of Texas. Company has all requisite
power and authority (corporate and, when applicable, government) to own,
operate, and carry on its business as now being conducted. Company’s certificate
of incorporation, articles of incorporation, and bylaws as currently in effect
have heretofore been made available for inspection to Purchaser or the agents of
Purchaser.

Taxes

          2.06. All federal, state, local, and foreign income, ad valorem,
excise, sales, use, payroll, unemployment, and other taxes and assessments
(“Taxes”) that are due and payable by company or by Seller on behalf of Company
have been properly computed, duly reported, fully paid, and discharged. There
are no unpaid Taxes that are or could become a lien on the property or assets of
Company or require payment by Company, except for current Taxes not yet due and
payable. Company has not incurred any liability for penalties, assessments, or
interest under the Internal Revenue Code. No unexpired waiver executed by or on
behalf of Company with respect to any Taxes is in effect. Seller will be
responsible for payment of any unpaid taxes at the time of the closing hereof.
In that connection, Purchaser will be given credit at closing for the estimated

1

--------------------------------------------------------------------------------

income taxes owed by Company for the period of the calendar year 2009 prior to
the date of closing.

Oil and Gas Properties

          2.07. Exhibit A, which is attached to this Agreement, contains, among
other things, a complete and accurate legal description of each oil and gas
property owned by, leased to, or leased by Company; All of the material oil and
gas leases are valid and in full force. There does not exist any default or
event that with notice, lapse of time, or both will constitute a default under
any of these lease agreements. All personalty used by Company in its business
are set forth on Exhibit B attached hereto. In that connection, it is
acknowledged that Purchaser has inspected the property and premises and
satisfied itself as their Physical and Environmental condition, both surface and
subsurface, and that Purchaser accepts all interest, described in Exhibit A
attached hereto in their "as is, where is” condition.

Inventories

          2.08. All inventories owned by Company (“Inventories”) consist of
items of a quality and quantity usable and saleable in the ordinary course of
business by Company. All items included in the Inventories are the property of
Company, except for sales made in the ordinary course of business. Purchaser
acknowledges and agrees the inventory of produced crude oil on hand at the end
of the day on the day immediately preceding the closing date, as defined in
Section 7.03, hereof shall be purchased by Purchaser at the actual prices
received by the Seller for oil and gas sales during the month of the Closing
Date, and the proceeds of such purchase shall be remitted by Purchaser to Seller
at the closing hereof.

Other Tangible Personal Property

          2.09. The equipment, furniture, fixtures, and other personal property
described in Exhibit B attached to this Agreement constitute all the items of
tangible personal property owned by, in the possession of, or used by Company in
connection with Company’s business except Inventories. Except as stated, no
personal property used by Company in connection with its business is held under
any lease, security agreement, conditional sales contract, or other title
retention or security agreement or is located any place other than in the
possession of Company.

Other Intangible Property

          2.10. Exhibit C attached to this Agreement is a true and complete list
of all intangible assets, other than those specifically referred to elsewhere in
this Agreement, and the location of evidences of title to such intangible
assets.

2

--------------------------------------------------------------------------------

Title to Assets and Properties

          2.11. Company has good and marketable title to all of its assets and
properties, tangible and intangible, that are material to Company’s business and
future prospects. These assets and properties constitute all of the assets and
interests in assets that are used in Company’s business. All of these assets are
free and clear of mortgages, liens, pledges, charges, encumbrances, equities,
claims, easements, rights of way, covenants, conditions, and restrictions.

          Company is in possession of all premises and oil and gas leases leased
to Company from others. Except as set forth in the appropriate exhibit listing
such assets, no officer, director, or employee of Company, nor any spouse,
child, or other relative of any of these persons owns or has any interest,
directly or indirectly, in any of the real or personal property owned by or
leased by Company or in any copyrights, patents, trademarks, trade names, or
trade secrets licensed by Company. Company does not occupy any real property in
violation of any law, regulation, or decree that would materially adversely
affect its business or future prospects.

Insurance Policies

          2.12. Exhibit D attached to this Agreement is a list and description
of all insurance policies concerning the assets and properties and all officers,
directors, and employees of Company. Company has maintained and now maintains
insurance on all of the assets and properties of a type customarily insured. The
insurance covers property damage by fire or other casualty, as well as
adequately protects against all normal liabilities, claims, and risks against
which it is customary to insure. Purchaser acknowledges that Purchaser has had
the opportunity to inspect and approve such policies.

Contracts

          2.13. Exhibit E attached to this Agreement contains true and corrects
lists, with copies when available, of all material oral and written contracts or
arrangements obligating Company, including without limitation, union contracts,
guarantees, bids, commitments, join venture or partnership agreements, contract
with municipalities, pledges and other security agreements, and copies of
standard form customer contracts and operating agreements relating to oil and
gas properties. For purposes of this Paragraph 2.13, the term “material
contract” means: (a) one, that, if in the ordinary course of business, obligates
Company in an amount in excess of $5,000.00, or if the aggregate total of all
contract from like transactions exceeds such amount; and (b) one that, if not in
the ordinary course of business, obligates Company in an amount in excess of
$5,000.00, or if the aggregate total of all such contracts for like transactions
exceeds such amount. Purchaser shall have the right to review any material or
nonmaterial contract upon request. Exhibit E also sets forth a list of all
persons or entities whose consents are required to be obtained under any
contract with respect to the consummation of this

3

--------------------------------------------------------------------------------

transaction by Seller and Company. There are no other consents or approvals
required from any other third party with respect to this transaction. Except as
set forth in Exhibit E, Company is not a party to, nor are Company’s assets and
properties bound by, any distributor’s or manufacturer’s representative, agency
agreement, output or requirements agreement, agreement not entered into in the
ordinary course of business, indenture, mortgage, deed of trust, lease or any
agreement that is unusual in nature, duration, or amount. There is not default
or event that with notice, lapse of time, or both will constitute a default by
any party to any of the material contracts listed in Exhibit E. Company has not
received any notice that any party to any of the contracts listed in Exhibit E
intends to cancel or terminate any of the contracts or to exercise or not
exercise any options under any of the contracts. Neither Seller nor Company is a
party to, nor are Company’s assets or properties bound by, any contract that is
materially adverse to the business, property, or financial condition of Company.

Laws and Regulations

          2.14. Company is not in default or in violation of any law;
regulation; court order; or order of any federal, state, municipal, foreign, or
other government department, board, bureau, agency, or instrumentality, wherever
located, that would materially adversely affect its business or future
prospects.

Litigation

          2.15. Except as disclosed in Exhibit F attached to this Agreement,
there are no pending, outstanding, or threatened claims; legal, administrative,
or other proceedings; or suits, investigations, inquiries, complaints, notices
of violation, judgments, injunctions, orders, directives, or restrictions
against or involving Company or any of the assets, properties, or business of
Company or any of Company’s officers, directors, employees, or stockholders that
will materially adversely affect Company, its assets, properties, or business.
To the best of Seller’s and Company’s knowledge and belief, after conducting a
due diligence investigation, there is no basis for any of these proceedings
against any of Company’s assets, properties, person, or entities. Seller has
furnished or made available to Purchaser copies of all relevant court papers and
other documents relating to the matters set forth in Exhibit F. Except as set
forth in Exhibit F, neither Seller nor Company is presently engages in any legal
action to recover moneys due Company or for damages sustained by Company.

Fringe Benefit Plans; Employment Contracts

          2.16. Exhibit G attached to this Agreement contains a complete
description and copies of all employment agreements in effect with Company and a
complete description of all fringe benefits and perquisites available to
Company’s officers, directors, and employees (and, if any, furnished to
consultants, agents, and independent contractors), whether required by law or
otherwise, including but not limited to, pension, profit sharing, life
insurance, medical, bonus, incentive and similar plans, use of automobiles,
credit cards, expense accounts and allowances, club memberships, sharing of
costs or

4

--------------------------------------------------------------------------------

expenses, vacation, and similar benefits, together with the approximate annual
cost of each benefit and perquisite. When available, copies of the plans,
agreements, or arrangements regarding each benefit are also attached. The
provisions and operations of all such programs and plans are in compliance in
all material respects with all applicable material laws and government rules and
regulations. There are no unfunded pension or similar liabilities regarding any
employee of Company. All pension plans have been properly funded as to current
and past service costs, have at all times been administered in compliance in all
material respects with all applicable requirements of ERISA and any other
applicable laws, and Company does not maintain any “pension plan” as defined in
ERISA that is unfunded, except as disclosed in Exhibit G. Exhibit G also
includes all states in which Company has employees and the status of
unemployment insurance accounts in each state.

Receivables

          2.17. Exhibit H attached to this Agreement contains a true and correct
list of all accounts receivable of Company. Purchaser shall pay to Seller at an
amount equal to the receivables of Company related to the sale of oil and gas
attributable to Company’s interest in the oil and gas properties set forth on
Exhibit A attached hereto.

Other Liabilities and Obligations

          2.18. Exhibit I attached to this Agreement contains a true and correct
list of all liabilities and obligations of Company not disclosed elsewhere in
this Agreement of any kind, character, and description whether accrued,
absolute, contingent, or otherwise, and whether or not required to be disclosed
or accrued in the financial statements of Company, that exceed $5,000.00 to any
one creditor. In the case of liabilities that are not fixed, an estimate of the
maximum amount that may be payable is also included.

Reserves

          2.19. Exhibit J attached to this Agreement contains a true and correct
list of all reserves for contingent liabilities.

Trade Names, Trademarks, Copyrights, and Patents

          2.20. Company owns no trademarks, trademark registrations or
applications, service marks, trade names, copyrights, copyright registrations or
applications, trade secrets, patents, inventions, industrial models, processes,
designs, formulae, and applications for patents (collectively called
“Intellectual Properties”).

Bank Accounts

          2.21. Exhibit K attached to this Agreement contains a true and correct
list of the names and addresses of all banks or other financial institutions in
which Company has an account, deposit, or safe deposit box. Also included are
the names of all persons

5

--------------------------------------------------------------------------------

authorized to draw on these accounts or deposits or who have access to them and
the account numbers of each account. Purchaser and Seller agree that Seller will
withdraw all cash balances from the bank accounts of Company on the day of
closing.

Business Operations

          2.22. The business operations of Company are and have been for the
past five years in material compliance with all laws, treaties, rulings,
directives, and similar regulations of all government authorities having
jurisdiction over such business insofar as failure to comply could materially
adversely affect Company’s business and future prospects.

Authority

          2.23. Seller and Company each has full power and authority to execute,
deliver, and/or consummate this Agreement, subject to the conditions to closing
set forth in this Agreement. All reports and returns required to be filed by
each with any government and regulatory agency with respect to this transaction
have been properly filed. Except as otherwise disclosed in this Agreement, no
notice to or approval by any other person, firm, or entity, including
governmental authorities, is required of Seller or Company to consummate the
transaction contemplated by this Agreement.

Full Disclosure

          2.24. No representation, warranty, or covenant made to Purchaser in
this Agreement nor any document, certificate, exhibit, or other information
given or delivered to Purchaser pursuant to this Agreement contains or will
contain any untrue statement of a material fact, or omits or will omit a
material fact necessary to make the statements contained in this Agreement or
the matters disclosed in the related documents, certificates, information, or
exhibits not misleading.

Brokers

          2.25. Neither the Individually nor any of the Company’s officers,
directors, employees, or stockholders, has retained consented to, or authorized
any broker, investment banker, or third party, directly or indirectly, to act on
Company’s behalf as a broker or finder in connection with the transactions
contemplated by this Agreement.

ARTICLE 3

PURCHASER’S REPRESENTATIONS AND WARRANTIES

          Purchaser represents and warrants to Seller that:

Authority

6

--------------------------------------------------------------------------------

          3.01. Purchaser has full power and authority to execute, deliver, and
consummate this Agreement subject to the conditions to closing set forth in this
Agreement. All corporate acts, reports, and returns required to be filed by
Purchaser with any government or regulatory agency with respect to this
transaction have been or will be properly filed prior to the Closing Date. No
provisions exist in any contract, document, or other instrument to which
Purchaser is a party or by which Purchaser is bound that would be violated by
consummation of the transactions contemplated by this Agreement.

Broker

          3.02. Neither Purchaser, nor any of Purchaser’s officers, directors,
or employees, has retained, consented to, or authorized any broker, investment
banker, or third party to act on its behalf, directly or indirectly, as a broker
or finder in connection with the transactions contemplated by this Agreement.

Organization and Standing of Purchaser

          3.03. Purchaser is a corporation duly organized, validly existing, and
in good standing under the laws of the state of Nevada, with corporate power to
own property and carry on its business as it is now being conducted.

ARTICLE 4

COVENANTS

          Seller covenants with Purchaser that from and after the date of this
Agreement until the Closing Date, Seller will and will cause Company to:

Business Operations

          4.01. Operate its business and conduct its activities in the normal
course of business and not introduce any material new method of management,
operation, or accounting.

Maintenance of Assets and Properties

          4.02. Maintain all tangible assets and properties of Company in as
good a state of operating condition and repair as they are on the date of this
Agreement, except for ordinary depreciation, wear, and tear.

Absence of Liens

          4.03. Not sell, pledge, lease, mortgage, encumber, dispose of, or
agree to do any of these acts regarding any of the assets or properties of
Company, other than in the normal course of business, without the prior written
approval of Purchaser.

7

--------------------------------------------------------------------------------

Preservation of Business

          4.04. Use its best efforts to preserve intact its organization and
personnel and to keep available the services of all its employees, agents,
independent contractors, and consultants commensurate with Company’s business
requirements.

Preservation of Customer Relations

          4.05. Use its best efforts to preserve intact the present customers of
Company and the goodwill of all customers and others with respect to the
business.

Maintain Insurance

          4.06. Keep in force all policies of insurance covering the Company’s
business, properties, and assets, including all insurance listed in this
Agreement. If Purchaser so requests in writing, to purchase additional insurance
as may be reasonably required at Purchaser’s expense.

Absence of Contractual Obligations

          4.07. Not become obligated on any contract or commitment or incur or
agree to incur any liability beyond a period to the Closing Date as defined in
Section 7.03 or for an amount in excess of $15,000.00 or make any capital
expenditures without the prior written consent of Purchaser.

Performance of Obligations

          4.08. Perform all of its obligations and not make any material
amendment to its obligations under all agreements relating to or affecting
Company’s customers, business, properties, and assets.

Notification of Litigation

          4.09. Promptly notify Purchaser in writing of any outstanding or
threatened claims; legal, administrative, or other proceeding, suits,
investigations, inquiries, complaints, notices of violation, or other process;
or other judgments, orders, directives, injunctions, or restrictions against or
involving Company or its personnel that could adversely affect Company.

Access to Books and Records

          4.11. Make available to Purchaser and its authorized agents and
accountants for inspection at reasonable times and under reasonable
circumstances the following items with respect to Company: assets; properties;
business and financial records; and tax

8

--------------------------------------------------------------------------------

returns, working papers, files, and memoranda of its public accountants and
outside legal counsel for the purposes of making an accounting review, and
investigation and examination of Company as deemed desirable by Purchaser.
Seller will use its best efforts to cause Company’s officers, employees, public
accountants, and outside legal counsel to cooperate fully with Purchaser’s
examination and to make a full and complete disclosure to Purchaser of all facts
regarding the financial condition and business operations of Company.

Employee Compensation

          4.12. Not increase the compensation payable to or to become payable to
any executive officer, key employee, or agent; and permit Purchaser to contact
such employees, agents, and officers at all reasonable times for the purpose of
discussing with them prospective employment by Purchaser on or after the Closing
Date. Seller shall use its best efforts to encourage all such persons to accept
any employment offered by Purchaser.

Not Solicit

          4.13. Not negotiate with any person or entity, or solicit or entertain
any proposal concerning any acquisition in any form of Company.

Resist Brokers

          4.14. Assist and cooperate with Purchaser in resisting any claim of
any broker, investment banker, or third party for any brokerage fee, finder’s
fee, or commission against Purchaser or Company in connection with the
transactions contemplated by this Agreement.

Maintain Employee Benefit Plans

          4.16. Not add or discontinue any pension, welfare, or other employee
benefit plans, or make any alteration in any existing pension, welfare, or other
employee benefit plans.

Payment of Liabilities and Waiver of Claims

          4.17. Not do, or agree to do, any of the following acts:

  (a)

Pay any obligations or liability, fixed or contingent, other than current
liabilities.

        (b)

Waive or compromise any right or claim.

        (c)

Without full payment, cancel any note, loan, or other obligation owing to
Company.

Maintain Existing Agreements

9

--------------------------------------------------------------------------------

          4.18. Not modify, amend, cancel, or terminate any of Company’s
existing contracts or agreements, or agree to do so.

Obtain Consents

          4.19. As soon as reasonably practical after the execution of this
Agreement and in any event before the Closing Date, obtain the written consents
of all persons described in Exhibits to this document and furnish to Purchaser
copies of the consents.

Provide Sales and Use Tax Certificates

          4.20. Furnish to Purchaser clearance certificates from the appropriate
agencies in all states where Company is qualified to do business and any related
certificates that Purchaser may reasonably request as evidence that all sales,
use, and other tax liabilities of Company (other than income tax liabilities)
accruing before the Closing Date have been fully satisfied or provided for by
Company.

ARTICLE 5

CONDITIONS TO PURCHASER’S OBLIGATION TO CLOSE

          The obligation of Purchaser to Close under this Agreement is subject
to each of the following conditions (any one of which may, at the option of
Purchaser, be waived in writing by Purchaser) existing on the Closing Date, or
such earlier date as the context may require.

Representations and Warranties

          5.01. Each of the representations and warranties of Seller in this
Agreement, the disclosures contained in the exhibits to this Agreement, and all
other information delivered under this Agreement shall be true in all material
respects at and as of the Closing Date as though each representation, warranty,
and disclosure were made and delivered at and as of the Closing Date.

Compliance With Conditions

          5.02. Company and Seller shall each comply with and perform all
agreements, covenants, and conditions in this Agreement required to be performed
and complied with by each of them. All requisite action (corporate and other) in
order to consummate this Agreement shall be properly taken by Company and
Seller. Seller shall deliver to Purchaser a compliance certificate verifying and
warranting Seller’s and Company’s compliance.

Suit or Proceeding

10

--------------------------------------------------------------------------------

          5.03. No suit or proceeding, legal or administrative, relating to any
of the transactions contemplated by this Agreement shall be overtly threatened
or commenced that, in the sole discretion of Purchaser and its counsel, would
make it inadvisable for Purchaser to Close this transaction.

Government Approvals and Filings

          5.04. All necessary government approvals and filings regarding this
transaction shall be received or made prior to the Closing Date in substantially
the from applied for to the reasonable satisfaction of Purchaser and its
counsel. Any applicable waiting period for the approvals and filings shall be
expired.

Corporate and Stockholder Action

          5.05. All corporate and stockholder action necessary to consummate the
transactions contemplated in this Agreement shall be properly taken by Seller
and Company. Purchaser shall receive copies of all appropriate resolutions of
Company’s and Seller’s board of directors and shareholders relating to this
Agreement. The resolutions shall be certified by their respective corporate
secretaries.

Consents of Others

          5.06. Purchaser shall receive written consents from all persons listed
in Exhibit E to this Agreement.

Asset Appraisal and Title to Assets

          5.07. At the time of the execution by Purchaser, Purchaser represents
and warrants that Purchaser has had the opportunity to review and consider title
to Company’s assets, production reports relative to all oil and gas properties
owned by Company, operating agreements relative to all oil and gas properties
owned by Company, purchase agreements relating to the purchase of the oil and
gas properties owned by Company and all other financial and other records
relative to the existence and operation by Company of its oil and gas
properties, including the existence of payables, lien and litigation. Purchaser
has accepted title and other items described hereinabove and further represents
that same are not a basis for Purchaser refusing to close the sale described
herein.

Board of Directors Resignations

          5.08. On or before the Closing Date, Seller shall secure the
resignations of all directors and officers currently serving on the board of
directors of Company.

Escrow Agreement

11

--------------------------------------------------------------------------------

          5.09. Seller and Purchaser shall enter into a mutually agreeable
Escrow Agreement with Alan G. Moravcik, Attorney at Law (Escrow Agent), 4305 N.
Garfield, Suite 203, Midland, Texas 79705 for the purposes described in Article
9 below. Upon execution of this agreement, Purchaser shall remit a total of
96,000 shares of Doral common stock to the Sellers pro rata to the total number
of outstanding Slape Shares owned by each Seller. These shares must be delivered
to the escrow agent within 10 business days once dual execution of this
agreement has been completed. The issuance of the Deposit Shares to the Sellers
will be dependent upon an exemption from the registration requirements of the US
Securities Act of 1933 (the “Securities Act”) being available for the issuance
of all of the Deposit Shares to all of the Sellers. The Sellers acknowledge and
understand that the Deposit Shares will be “restricted securities” as
contemplated under Rule 144 of the Securities Act and will be valued by the
Buyer and the Sellers at a price of $2.50 per share or $240,000.00 USD. These
shares will contain “piggyback registration rights”. If the Acquisition is not
completed, the Sellers will be entitled to keep the Deposit Shares, unless the
Acquisition is not completed due to a breach by the Seller of any of the terms,
conditions, representations, warranties or covenants of the Definitive
Agreements (including, but not limited to, the requirement that the Seller
obtain all necessary third party consents or authorizations prior to closing) or
as a result of the malfeasance of the Seller, (collectively, a “Sellers
Breach”). If the Acquisition is completed, or if the Acquisition is not
completed due to a Sellers Breach, the Sellers will return all of the Deposit
Shares to the Buyer for cancellation. Doral’s common stock trades on the OTC
Bulletin Board under the symbol DEGY.

ARTICLE 6

CONDITIONS TO SELLER’S OBLIGATION TO CLOSE

          The obligation of Seller to Close under this Agreement is subject to
each of the following conditions (any one of which at the option of Seller may
be waived in writing by Seller) existing on the Closing Date.

Corporate Action

          6.01. Purchaser shall take appropriate corporate action regarding this
transaction, which shall be evidenced by resolutions of its board of directors
and shareholders and certified by Purchaser’s corporate secretary, authorizing
Purchaser to enter into and complete this transaction.

Government Approvals

          6.02. All necessary government approvals regarding this transaction
shall be received prior to the Closing Date, in substantially the form applied
for and to the reasonable satisfaction of Purchaser and its counsel.

ARTICLE 7

PARTIES’ OBLIGATIONS AT THE CLOSING

12

--------------------------------------------------------------------------------

Seller’s Obligations at the Closing

          7.01. At the Closing, Seller shall deliver or cause to be delivered to
Purchaser instruments of assignment and transfer of all of the issued and
outstanding capital stock of Company, free and clear of all liens, claims, and
encumbrances in form and substance satisfactory to Purchaser’s counsel.

          Seller, at any time before or after the Closing Date, shall execute,
acknowledge, and deliver to Purchaser, or cause Company to do so, any further
deeds, assignments, conveyances, other assurances, documents, and instruments of
transfer reasonably requested by Purchaser. Seller shall also take any other
action consistent with the terms of this Agreement that may be reasonably
requested by Purchaser for the purpose of assigning, transferring, granting,
conveying, and confirming to Purchaser or reducing to possession any or all
property and assets to be conveyed and transferred by this Agreement. If
requested by Purchaser, Seller further agrees to authorize Purchaser to
prosecute or otherwise enforce in Seller’s name for the benefit of Purchaser any
claims, rights, or benefits of Company that are transferred to Purchaser by this
Agreement and that require prosecution or enforcement in Seller’s name. Any
prosecution or enforcement of claims, rights, or benefits under this paragraph
shall be solely at Purchaser’s expense, unless the prosecution or enforcement is
made necessary by a breach of this Agreement by Seller.

Purchaser’s Obligation at Closing

7.02. At the Closing, Purchaser shall deliver to Seller either a wire, a
certified check, or cashier’s check in the amount of $1,200,000.00 USD payable
to Seller in federal funds currently available in Texas. Additionally, in
addition to the above described amounts, Purchaser shall deliver to Seller the
amount equal to the value of Company’s receivables and inventory of crude oil on
hand at the date of closing.

  1.

7.03 Closing Date - Subject to the conditions set forth in this Definitive
Agreement, and subject to the approval of the Purchaser and the Purchaser’s
creditors, the closing of the transaction contemplated herein is expected to
occur on or before June 30, 2009 (the “Closing Date”). If the Acquisition does
not close on or before the Closing Date, the Purchaser will have the right to
extend the closing date of the Acquisition to July 31, 2009 by paying to the
Seller an installment in the amount of $105,000.00 USD (the “Extension
Installment”) on or before July 1, 2009, as follows:

         

•

$105,000.00 USD to the Sellers pro rata to the total number of outstanding
Flaming S Shares owned by each Seller.

The Extension Installment shall be paid to the Seller as an installment against
the Acquisition Price and shall not increase the total Acquisition Price to be
paid by the Purchaser for the Acquisition. Should closing not occur, by July 31,
2009, Seller will retain the “Extension Installment” and Buyer understands that
it will forfeit all rights

13

--------------------------------------------------------------------------------

associated to these funds. The closing agent for this transaction will be
Hockley County Absract located at 609 Austin Street, Levelland, Texas 79336. All
closing funds will be directed to Hockley County Abstract escrow account where
upon receipt of funding, shall dispurse such funds in accordance per
instructions provided by Seller.

ARTICLE 8

SELLER’S OBLIGATIONS AFTER THE CLOSING

Preservation of Goodwill

          8.01. Following the Closing Date, Seller will restrict its activities
so the Purchaser’s reasonable expectations with respect to the goodwill,
business reputation, employee relations, and prospects connected with the assets
and properties purchased under this Agreement will not be materially impaired.

Change of Name

          8.02. Purchaser agrees that 60 days after the Closing Date, it will
not use or employ in any manner, directly or indirectly, the name of Company or
any variation of the name. Purchaser also agrees that, in order to comply with
this covenant, it will take and cause to be taken all necessary action,
including filing a withdrawal notice for any assumed name certificate bearing
Company’s name or any variant of the name, that Seller has previously filed.

Access to Records

          8.03. From and after the Closing Date, Seller shall allow Purchaser
and its counsel, accountants, and other representatives access to records that
are, after the Closing Date, in the custody or control of Seller. Seller shall
give access as Purchaser reasonably requires in order to comply with its
obligations under law or when reasonably necessary for the business operations
of Company.

ARTICLE 9

INDEMNIFICATION

Covenant to Indemnify and Hold Harmless

          9.01. Seller covenants and agrees to indemnify, defend, and hold
harmless Purchaser and Company from and against any and all claims, suits,
losses, judgments, damages, and liabilities including any investigation, legal,
and other expenses incurred in connection with and any amount paid in settlement
of any claim, action, suit, or proceeding (collectively called “Losses”), other
than those Losses disclosed in this Agreements or any Exhibit delivered pursuant
to this Agreement, to which Purchaser or

14

--------------------------------------------------------------------------------

Company may become subject, if such Losses arise out of or are based upon any
facts and circumstances (or alleged facts and circumstances) that could result
in or give rise to a misrepresentation, breach of warranty, or breach of
covenant by Seller to Purchaser in this Agreement. This right to indemnification
is in addition to any other right available to Purchaser and Company, including
the right to sue Seller for a misrepresentation, breach of warranty, or breach
of covenant under this Agreement.

Income Taxes

          9.02. Without limiting the provisions of Paragraph 9.01, Seller shall
indemnify, defend, and hold harmless Purchaser and Company from and against any
Losses to which Company or Purchaser may become subject insofar as such Losses
arise out of or are based on any tax on or measured by the net income of Company
in any period on or before the Closing Date. The indemnifications provided in
this Paragraph 9.02 and in Paragraph 9.01, above, are cumulative and neither
provision shall limit or in any other way affect the right of Purchaser and
Company under the other provision.

Limitations on Indemnification

          9.03. The maximum cumulative amount of Seller’s liability under this
Agreement for any and all Losses, other than Losses arising out of or based upon
any federal tax or measure by net income of Company shall be limited to
$250,000.00. The obligations of Seller to indemnify Purchaser and Company set
forth in this Article 9 shall expire 2 years after the Closing Date unless the
obligation to indemnify arises out of or is based on any federal tax on or
measured by net income of Company, in which event the obligation to indemnify
shall expire 3 years after the Closing Date.

Notifications and Defense of Claims or Actions

          9.04. When Purchaser proposes to assert the right to be indemnified
under this Article 9 with respect to third-party claims, actions, suits, or
proceedings, Purchaser shall, within 30 days after the receipt of notice of the
commencement of the claim, action, suit, or proceeding, notify Seller in
writing, enclosing a copy of all papers served or received. On receipt of the
notice, Seller shall have the right to direct the defense of the matter, but
Purchaser shall be entitled to participate in the defense and, to the extent
that Purchaser desires, to jointly direct the defense with Seller with counsel
mutually satisfactory to Purchaser and Seller, at Seller’s expense. Purchaser
shall also have the right to employ its own separate counsel in any such action.
The fees and expenses of Purchaser’s counsel shall be paid by Purchaser unless:
(a) the employment of the counsel has been authorized by Seller; (b) Purchaser
has reasonably concluded that there may be a conflict of interest between Seller
and Purchaser in the conduct of the defense of such action; or (c) Seller has
not, in fact, employed counsel satisfactory to Purchaser to assume the defense
of the action. In each of these cases, the fees and expenses of Purchaser’s
counsel shall be paid by Seller. Neither Seller nor Purchaser shall be liable
for any settlement of any action or claim described in this Article 9 that is
effected without their consent.

15

--------------------------------------------------------------------------------

ARTICLE 10

GENERAL PROVISIONS

Survival of Representations, Warranties, and Covenants

          10.01 The representations, warranties, covenants, and agreements of
the parties contained in this Agreement or contained in any writing delivered
pursuant to this Agreement shall survive the Closing Date for the period of time
set forth in this Agreement.

Notices

          10.02. All notices that are required or that may be given pursuant to
the terms of this Agreement shall be in writing and shall be sufficient in all
respects if give in writing and delivered personally or by registered or
certified mail, return receipt requested, postage prepaid as follows:

          If to Seller: Alan G. Moravcik, Attorney at Law, 4305 N. Garfield,
Suite 203, Midland, Texas 79705.

          If to Purchaser: E. Will Gray, CEO, Doral Energy Corp., 415 W Wall
Street, Suite 500, Midland, Texas 79701.

Assignment of Agreement

          10.03. This Agreement shall be binding on and inure to the benefit of
the parties to this Agreement and their respective successors and permitted
assigns. This Agreement may not be assigned by any other party without the
written consent of all parties and any attempt to make an assignment without
consent is void.

Governing Law

          10.04. This Agreement shall be construed and governed by the laws of
the state of Texas.

Amendments; Waiver

          10.05. This Agreement may be amended only in writing by the mutual
consent of all of the parties, evidenced by all necessary and proper corporate
authority. No waiver of any provision of this Agreement shall arise from any
action or inaction of any party, except an instrument in writing expressly
waiving the provision executed by the party entitled to the benefit of the
provision.

Entire Agreement

16

--------------------------------------------------------------------------------

          10.06. This Agreement, together with any documents and exhibits given
or delivered pursuant to this Agreement, constitutes the entire agreements
between the parties to this Agreement. No party shall be bound by any
communications between them on the subject matter of this Agreement unless the
communication is (a) in writing, (b) bears a date contemporaneous with or
subsequent to the date of this Agreement, and (c) is agreed to by all parties to
this Agreement. On execution of this Agreement, all prior agreements or
understanding between the parties shall be null and void.

Termination of Agreement

          10.07. In the event this Agreement is not closed by June 30, 2009,
then this Agreement shall terminate on and as of that date, unless otherwise
extended by written agreement by Purchaser and Seller. Any termination shall not
affect in any manner any rights and remedies that any party to this Agreement
may have at the time of termination. If this agreement terminates as described
above, Escrow Agent shall deliver all funds held by Escrow Agent hereunder to
Seller and Seller shall be entitled to retain such funds as liquidated damages
hereunder.

  Purchaser:     5-18-09   By: /s/ E.W. Gray II Date         CEO, Doral Energy
Corp.          Title     Seller:   Lonnie Slape   5-18-09   By: /s/ Lonnie Slape
Date  

17

--------------------------------------------------------------------------------

EXHIBIT A

OIL AND GAS PROPERTIES

18

--------------------------------------------------------------------------------

EXHIBIT "A"

FLAMING S, INC.
LEASES, WORKING INTERESTS, AND NET REVENUE INTERESTS CONVEYED WITH PURCHASE


LEASE
NAME
RRC
LEASE NO.
GROSS
ACRES GROSS
WORKING
INTEREST NET
REVENUE
INTEREST
LEASE
NRI

COUNTY

LEGAL DESCRIPTION Deloache, J.I. NCT-3 64138 160  51.819446%  35.500000%
68.507100% Hockley Lab. 2, Lg. 78, Reeves CSL, Hockley County, Texas Gem Lawson
65079 160  51.724138%  37.500000% 72.500000% Hockley Lab. 9, Lg. 73, Haskel CSL,
Hockley County, Texas Ivey 65067 160  37.077450%  25.408000% 68.526827% Hockley
Lab. 16, Lg. 78, Reeves CSL, Hockley County, Texas Lawson "A" #3 67411 40
 28.668234%  18.872875% 65.832011% Hockley Lab. 9, Lg. 73, Haskel CSL, Hockley
County, Texas Lawson (Gas) 63702 40  31.231502%  18.872875% 60.428970% Hockley
Lab. 9, Lg. 73, Haskel CSL, Hockley County, Texas Palmer 61877 40  52.205882%
 35.500000% 68.000000% Hockley Lab. 8, Lg. 33, Baylor CSL, Hockley County, Texas
Phillips 61415 160 51.426025%  36.062500% 70.125000% Hockley Lab. 11, Lg. 28,
Hood CSL, Hockley County, Texas Scott 60824 160  48.759191%  33.156250%
68.000000% Hockley SW/4 Sec. 9, Blk-A, RM Thompson Survey, Hockley County Texas
Stanley 63766 80 28.002115%  19.414800% 69.333333% Hockley S 1/2 Lb. 2, Lg. 73,
Haskel CSL, Hockley County, Texas Stanley "A" 64677 80  32.735095%  22.561200%
68.920528% Hockley N 1/2 Lb. 2, Lg. 73, Haskel CSL, Hockley County, Texas
Whitley 65269 40  29.342421%  22.317500% 76.058824% Hockley SW/4, SE/4, Sec. 9,
Blk-A, RM Thompson Survey, Hockley County, Texas TOTAL Gross Acreage 1,120 Gross
Acres         TOTAL Net Acreage   490 Net Acres        

19

--------------------------------------------------------------------------------

EXHIBIT B

Other Tangible Personal Property

          All other tangible personal property of the Seller is located on the
leases described in Exhibit A hereto, to the extent of Company’s interest
therein.

20

--------------------------------------------------------------------------------

EXHIBIT C

INTANGIBLE ASSETS

None

21

--------------------------------------------------------------------------------

EXHIBIT D

INSURANCE POLICIES

 

Bituminous Insurance Company
Commercial General Liability
Policy #xxxxxxxxxxx
Effective x/x/xx – x/x/xx

National American Insurance Company
Commercial General Liability
Policy #xxxxxxxxxx
x/xx/xx – x/xx/xx

22

--------------------------------------------------------------------------------

EXHIBIT E

CONTRACTS OBLIGATING COMPANY

None

23

--------------------------------------------------------------------------------

EXHIBIT F

LITIGATION TO WHICH COMPANY
IS A PARTY

None

24

--------------------------------------------------------------------------------

EXHIBIT G

EMPLOYMENT AGREEMENTS, ETC.

None

25

--------------------------------------------------------------------------------

EXHIBIT H

RECEIVABLES

Amounts due and owing from the following purchasers of crude, natural gas or
condensate for production prior to the date of the closing hereof but unpaid as
of the date of the closing hereof. Any and all amounts due from working interest
owners in any of the leases for services prior to closing date.

 

Conoco Phillips Company

Versado Gas Processors, LLC

Occidental Permian, Ltd.

26

--------------------------------------------------------------------------------

EXHIBIT I

LIABILITIES OF COMPANY

None

27

--------------------------------------------------------------------------------

EXHIBIT J

RESERVES

None

28

--------------------------------------------------------------------------------

EXHIBIT K

BANK ACCOUNTS

29

--------------------------------------------------------------------------------